DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-10 are pending in the instant invention.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 16/332,620, filed March 12, 2019 and now US 10,961,236, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2017/073916, filed September 21, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/398,006, filed September 22, 2016.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes claims 1-10, drawn to substituted pyridines of the formula (I), shown to the right, and/or a pharmaceutical composition thereof.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests additionally identifying the substituted pyridines of the formula (I).
	The following title is suggested: SUBSTITUTED PYRIDINES AS DUAL INHIBITORS OF PHOSPHATIDYLINOSITOL 3-KINASE DELTA & GAMMA.
	Appropriate correction is required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	X is -C(O)- or -S(O)2-;
	Y is S(O)2R6 or S(O)2NHR5;

	R1 is C1-4 alkyl, wherein the C1-4 alkyl is optionally substituted by 1, 2, or 3 F substituents, 1 or 2 CH3 substituents, or 1 cyclopropyl substituent;
	R2 is H or CH3;
	R3 is H or C1-3 alkyl;
	R4 is C1-3 alkyl, wherein the C1-3 alkyl is optionally substituted by 1 OC1-3 alkyl substituent; or

(i)	R3 and R4, taken together with the N heteroatom and X to which they are attached, form a heterocycloalkyl;
	wherein the heterocycloalkyl is 5-membered, 6-membered, or 7-membered;
	wherein the heterocycloalkyl optionally contains one additional heteroatom or heteroatomic group selected from the group consisting of N, NH, and O; and
	wherein the heterocycloalkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CH3, CH2OH, CH2CH2OH, and OH; or

(ii)	R3 and R4, taken together with the N heteroatom and X to which they are attached, form a heterocyclyl selected from the group consisting of:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;

	R5 is C1-3 alkyl or oxetan-3-yl; and
	R6 is C1-3 alkyl.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 2 is objected to because of the following informalities: for brevity, clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	X is -C(O)-;
	R2 is CH3; and

	R3 and R4, taken together with the N heteroatom and X to which they are attached, form a heterocycloalkyl;
	wherein the heterocycloalkyl is 5-membered, 6-membered, or 7-membered;
	wherein the heterocycloalkyl optionally contains one additional heteroatom selected from the group consisting of N and O; and
	wherein the heterocycloalkyl is optionally substituted by 1 or 2 substituents independently selected from the group consisting of CH3, CH2OH, CH2CH2OH, and OH.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 3 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	Y is S(O)2R6;

	R3 and R4, taken together with the N heteroatom and X to which they are attached, form a heterocycloalkyl;
	wherein the heterocycloalkyl is 5-membered;
	wherein the heterocycloalkyl optionally contains one additional heteroatom selected from the group consisting of N and O; and
	wherein the heterocycloalkyl is optionally substituted by 1 substituent selected from the group consisting of CH3, CH2OH, and OH; and

	R6 is CH3.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 4 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.


	Claim 5 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein R1 is:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 6 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 and R4, taken together with the N heteroatom and X to which they are attached, form:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 7 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
The compound according to claim 1, or a pharmaceutically acceptable salt thereof, wherein:

R1 is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; and

R3 and R4, taken together with the N heteroatom and X to which they are attached, form:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 8 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation(s):
8.	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
,

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
,

    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
,

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
,

    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
,

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
,

    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
, 
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
,

    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
,

    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
,

    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
,

    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
,

    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
,

    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
,

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
,
 and 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

11.	A compound:

    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

12.	A pharmaceutical composition comprising a pharmaceutically acceptable adjuvant, diluent, or carrier and the compound according to claim 11, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 9 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable adjuvant, diluent, or carrier and a compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

	Claim 10 is objected to because of the following informalities: for clarity, precision and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable adjuvant, diluent, or carrier and a compound according to claim 8, or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.  See MPEP § 2173.02.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 8 and 10 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the limitation, A compound… according to claim 1 selected from:…, in line 1 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the following substituted pyridine:

    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale

2-[(1S)-1-Cyclopropylethyl)-6-[2-({6-[(8aS)-1,4-dioxohexahydropyrrolo[1,2-a]pyrazin-2(1H)-yl]pyridin-2-yl}amino)-4-methyl-1,3-thiazol-5-yl]-N-methyl-3-oxo-2,3-dihydro-1H-isoindole-4-sulfonamide.

	Similarly, the inventor or joint inventor should further note that according to claim 1, the aforementioned substituted pyridine is not a substituted pyridine of the formula (I), particularly with respect to R3 and R4, taken together with the N heteroatom and X to which they are attached, forming a 8a-methyl-1,4-dioxohexahydropyrrolo[1,2-a]pyrazin-2(1H)-yl.
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
	Consequently, at least claims 1-4, 6, 7 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 10,961,236.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 10,961,236 recites (S)-2-(1-cyclopropylethyl)-5-(4-methyl-2-((6-(2-oxopyrrolidin-1-yl)pyridin-2-yl)amino)thiazol-5-yl)-7-(methyl-sulfonyl)isoindolin-1-one, shown to the left, which provides overlapping subject matter with respect to the instantly recited substituted pyridines of the formula (I), where R1 = -C1-4 alkyl, wherein said C1-4 alkyl is optionally substituted by cyclopropyl; R2 = -CH3; R3 and R4 taken together with the N atom and X form a 5, 6, or 7-membered cycloheteroalkyl ring containing 0 or 1 further heteroatoms selected  from N or O; and Y = -S(O)2R6, wherein R6 = -C1-3 alkyl, respectively.
	The inventor or joint inventor should note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Similarly, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Likewise, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Moreover, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624